NUMBERS 13-16-00191-CR &
                                     13-16-00192-CR

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

JOHN GIBBS,                                                                           Appellant,

                                               v.

THE STATE OF TEXAS,                                                                     Appellee.


                      On appeal from the 176th District Court
                            of Harris County, Texas.


                           MEMORANDUM OPINION1
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

       In appellate cause numbers 13-16-00191-CR and 13-16-192-CR, appellant John

Gibbs pleaded guilty to two separate counts of aggravated robbery with a deadly weapon.


       1 These causes are before the Court on transfer from the Fourteenth Court of Appeals in Houston
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001 (West, Westlaw through Ch. 49, 2017 R.S.).
See TEX. PENAL CODE ANN. § 29.03 (West, Westlaw through Ch. 49, 2017 R.S.). The trial

court sentenced Gibbs to twenty-five years’ confinement in both causes, which will run

concurrently. Gibbs’s court-appointed counsel has filed an Anders brief. See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Gibbs’s court-appointed appellate counsel has

filed with this Court in both causes a motion to withdraw and a brief stating that his review

of the record yielded no grounds of reversible error upon which an appeal can be

predicated. See id. Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Gibbs’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Gibbs’s counsel has also informed this Court that Gibbs has

been (1) notified that counsel has filed an Anders brief and a motion to withdraw; (2)

provided with copies of both pleadings; (3) informed of his rights to file a pro se response,

review the record preparatory to filing that response, and seek discretionary review if we



                                             2
conclude that the appeal is frivolous; and (4) provided with a form motion for pro se access

to the appellate record with instructions to file the motion within ten days. See Anders,
386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3; see also

In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and Gibbs has not filed a pro se response.2

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal.3 See id. at 827–28 (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised in

the briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. Accordingly, we affirm the judgments of the trial court in each cause.

                                    III.    MOTION TO WITHDRAW

        In accordance with Anders, Gibbs’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas




        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
        3 We note that there is a video marked State’s exhibit #4 in the record that we were unable to view
due to technical issues. However, the trial court sustained Gibbs’s objection to the video and did not
consider it when making its decision in these causes.


                                                    3
1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Gibbs and to advise him of his right to file a petition

for discretionary review.4 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                    /s/ Rogelio Valdez
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of August, 2017.




         4 No substitute counsel will be appointed. Should Gibbs wish to seek further review of these cases

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.


                                                       4